Citation Nr: 0915862	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active military duty from July 1980 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDING OF FACT

The evidence does not show that the Veteran's current skin 
disorder, to include Morgellons Disease, had its origins in 
service or is etiologically related to the Veteran's period 
of active service.


CONCLUSION OF LAW

The Veteran's skin disorder, to include Morgellons Disease, 
was not incurred or aggravated during military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in February 2006 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter issued in May 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the service connection claim now on appeal and 
of his and VA's respective duties for obtaining evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in this case.  However, 
inasmuch as the service connection claim being adjudicated on 
the merits herein is being denied, the matter of lack of 
notification as to these specific elements is moot and the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here the file contains the Veteran's STRs, post-service 
private medical records and medical statements, VA records, 
lay statements and treatise evidence.  

A VA examination was not furnished in this case.  The Board 
finds that a Remand is not required and there is no duty on 
the part of VA to provide a medical examination in this case 
or request a nexus opinion, because as discussed in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder claimed, and further 
substantiating evidence suggestive of a linkage between his 
period of active service and the currently claimed disorder.  
The Veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that the Veteran has a skin 
disorder that is related to his period of service.  Given 
these matters of record, there has been no competent evidence 
presented indicating that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claim and that under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran filed a service connection claim for skin 
disorder in September 2005.

The STRs include enlistment (May 1980) and separation (March 
1982) examination reports which reflect that clinical 
evaluation of the skin was normal.  At both times, the 
Veteran himself reported that he had not ever had and did not 
at those times have a skin disease.  The STRs are completely 
negative for any complaints, treatment, clinical findings or 
diagnoses relating to a skin disorder.  An entry dated in 
April 1982 documents that the Veteran was seen with 
complaints of nose pain, which was accompanied by symptoms of 
swelling and bruising.  A fractured left lacrial bone was 
diagnosed.

VA records dated from 1992 to 1995 reflect that the Veteran 
was treated for symptomatology of the skin which was 
variously assessed as folliculitis, sebaceous cysts, 
epidermal cyst, neurofibroma, impetigo and excoriating ulcer.  
Records dated in 1995 note the Veteran's report of a 10-year 
history of skin lesions.  Records dated between 2002 and 2004 
reflect that the Veteran continued to be treated for various 
skin symptomatology and conditions.  

The Veteran was seen by VA in April 2004 at which time he 
complained of parasites in his blood creating wounds.  At 
that time he had several lesions in the area of the back.  VA 
records dated in 2005 indicate that the Veteran was fist seen 
by dermatology in July 2004 at which time assessments of 
neurotic excoriations, factitious dermatitis and delusions of 
parasitosis were made.  Physical examination conducted in 
2005 revealed multiple excoriations on the arms and legs with 
central ulcers and minimal surrounding erythema and edema.  A 
biopsy of the skin (June 2005) revealed no ectoparasites or 
other organisms.  When seen in July 2005, the Veteran 
reported that his symptoms started in 1982 while in the 
military stationed in Texas.  He explained that during the 
past 23 years he had occasionally experienced lesions which 
never completely resolved.  An August 2005 record indicates 
that the Veteran gave a 25-year history of left arm lesions 
and stated that he believed that bugs were crawling under his 
skin.  When evaluated in November 2005, factitious dermatitis 
and neurotic excoriations were again diagnosed.

In a statement provided by the Veteran in 2006, he stated 
that his skin disease first took hold in 1992 and reported 
that he was being treated by Dr. G. (in 2006) for Morgellons 
Disease.  Private medical records of Dr. G. dated in 2006 and 
2007 confirm that the Veteran was treated for symptomatology 
of the skin diagnosed as Morgellons Disease. 

The file contains a lay statement dated in 2006 from a long-
term acquaintance of the Veteran attesting to the fact that 
the Veteran suffered from a skin disease diagnosed as 
Leishman's disease.  He described manifestations of the 
Veteran's skin condition which included lesions, sores, 
growths, fibers and worm-like appearances.  Also received 
were lay statements dated in 2006 from one of the Veteran's 
parents attesting to the presence of skin symptoms appearing 
on the nose, arms and legs, shortly after returning home from 
service and from his brother indicating that the Veteran had 
experienced long-term skin problems. 

Of records are numerous color photographs revealing the 
location and extent of the Veteran's skin condition, clearly 
reflecting that the skin condition is manifested by a 
pervasive rash with lesions and sores (some open).  The file 
also contains numerous medical information/fact sheets and 
articles addressing topics relating to Morgellons Disease.  

Legal Analysis

The Veteran maintains that a currently claimed skin disorder 
is etiologically related to his period of service.  
Specifically, he asserts that he contracted a skin disease 
during basic training at Fort Bliss, Texas, when he had to 
dive into a sand pit, causing bleeding of the knees and 
elbows.  He maintains that the skin condition was 
misdiagnosed in service as an ingrown hair and asserts that 
he suffered from pimples during service which turned into 
ulcers.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Private medical records dated in 2006 and 2007 reflect that 
the Veteran is being followed and treated for a skin 
condition diagnosed as Morgellons Disease.  VA records dated 
in 2005 reflect that he was treated for a skin condition 
assessed as factitious dermatitis and neurotic excoriations.  
Further, the file contains numerous photographs demonstrating 
the Veteran's active skin symptomatology.  As currently 
diagnosed skin disorders are clearly shown, Hickson element 
(1) is satisfied.

The remaining question is whether or not any currently 
manifested skin disorder was incurred in or aggravated by the 
Veteran's active military service.  

With respect to the second Hickson element, the STRs do not 
contain any documentation or reference to symptoms, treatment 
or a diagnosis relating to the skin during service.  
Significantly, the STRs include a separation examination 
report dated in March 1982 which reflects that no clinical 
abnormality of the skin was noted.  The Veteran's separation 
physical examination report is highly probative as to the 
Veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  Accordingly, the record is entirely negative 
evidence documenting any manifestations of skin abnormalities 
in service.  

On file are statements from the Veteran to the effect that he 
began experiencing symptomatology of the skin in service.  
While no clinical or documentary evidence substantiating this 
report can be found, the Veteran is generally considered to 
be competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, in this case, the Veteran's credibility 
regarding the time of onset of his symptoms is drawn into 
question both by the lack of any corroborating clinical 
evidence of skin symptomatology in service and by conflicting 
statements he has made, such as that provided in March 2006, 
at which time he reported that his skin symptoms began in 
1992.  

Post service, the earliest documentation of treatment for a 
skin disorder was in 1992.  The evidence reflects that the 
Veteran has received VA and private treatment for 
abnormalities of the skin since 1992.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  
There has been no competent medical evidence or opinion 
offered which establishes or even suggests that the currently 
manifested skin disorder is in any way etiologically related 
to service.  

The Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause or etiology of his 
claimed disability as this requires medical knowledge, which, 
the Veteran has not been shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Accordingly, the Veteran's own 
opinions as to the etiology of his skin disorder are of no 
probative value.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Veteran has provided medical statements and at various 
times a medical history indicating that his skin problems 
have been chronic and continuous since his period of service.  
The Board acknowledges that the Veteran is generally 
considered to be competent to give provide evidence regarding 
past and present symptoms.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, in this case the Veteran's statements and 
reported medical history are inconsistent with the normal 
separation examination and absence of any documented 
indications of skin problems until 1992, a decade after his 
discharge from service.  See generally Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The file also contains lay statements provided by the 
Veteran's friends and family members attesting to the 
Veteran's long-standing skin problems, essentially indicating 
that these problems have been chronic and continuous since 
his period of service.  These statements represent 
recollections of remote events and as such are of lesser 
probative than the normal separation examination and absence 
of any documented indications of skin problems until 1992, a 
decade after the Veteran's discharge from service.  

Moreover, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
the currently diagnosed skin disorder and claimed continuity 
of skin symptomatology since service.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

The Board notes that the file is replete with medical 
information /fact sheets and articles addressing topics 
relating to Morgellons Disease.  The Board notes that with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In this case, however, the treatise evidence submitted by the 
Veteran is general in nature, does not relate to or 
specifically discuss his case, and is not accompanied by any 
medical opinion of a medical professional which supports the 
contentions which the Veteran has raised in this case.  
Accordingly, it does not constitute probative evidence 
establishing a nexus.  

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested skin disorder as a 
result of a service-related injury.  While he is certainly 
competent to relate his symptomatology in service and after 
service, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed skin condition with events or incidents 
which occurred in or are related to service, are not 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, as 
the weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed skin disorder is 
related to service, Hickson element (3), medical nexus, is 
not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a skin disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


